Citation Nr: 1535013	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left foot condition.

2.  Entitlement to service connection for a right foot condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran was a member of the United States Army with active duty service from April 1977 to April 1981.  She also had subsequent service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for left foot condition, right foot condition, left knee condition, and right ankle condition.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran submitted several statements indicating that she received treatment for her feet from the VAMC in Rochester.  In an August 2010 statement, the Veteran indicated that she received treatment around 2003-2004, and 2004-2005.  In a December 2011 statement, the Veteran indicated that she received treatment for her feet and ankles between 2000 and 2005.  The record only contains VA treatment records from the VAMC Rochester from September 2004 to October 2005.  On remand, VA treatment records from the VAMC Rochester from 2000 to 2004 should be obtained and associated with the claims file.  Also, the AOJ should obtain all updated VA treatment records and associate them with the claims file.

The Veteran also submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated August 2011, for treatment records from Lattimore Physical Therapy.  In January 2012, the RO received a response from Lattimore Physical Therapy indicating that records were only kept for seven years and that they had not treated the Veteran in ten years.  The record does not reflect that the Veteran was provided with sufficient oral or written notice regarding VA's inability to secure these records.   In fact, it appears that in April 2012, the Veteran was sent a letter informing her that the VA Form 21-4142 for Lattimore Physical Therapy was no longer valid, and requested that she complete another form in order to request records.  Since notice regarding VA's inability to secure these records is required, see 38 C.F.R. § 3.159(e), such notice should be provided on remand.

Additionally, it does not appear that the Veteran's Army Reserve service dates, to include any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) have been verified.  It also does not appear that her complete service personnel records, from her active duty and reserve service have been obtained.  Such information is necessary to adjudicate the Veteran's claims for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing her with the notice required under 38 C.F.R. § 3.159(e) regarding VA's efforts to secure Lattimore Physical Therapy records that were found to be unavailable.  Notify the Veteran that these records could not be obtained; briefly explain the efforts made to obtain those records; describe any further action to be taken with respect to the claim; and inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate U.S. Army Reserve Records Depository and verify the dates and types of the Veteran's service in the Army Reserve, including any periods of ACDUTRA or INACDUTRA.  Complete copies of the Veteran's service treatment records and service personnel records should be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

3.  Request the Veteran's complete active duty service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources.   If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

4.  Obtain any VA treatment records from the Rochester VA Medical Center, and all associated clinics, for the period of January 2000 to December 2004.

5.  Obtain updated VA treatment records from all facilities identified by the Veteran or in the record, for the period of May 2015 to the present.

6.  After completing the aforementioned development and undertaking any other development deemed appropriate, including, if warranted, scheduling the Veteran for VA examinations for the claimed disabilities, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




